DETAILED ACTION
Claims 1-7 (filed 10/28/2022) have been considered in this action.  Claims 1-5 have been amended.  Claims 6-7 are newly filed.

Response to Arguments
Applicant’s arguments, see page 5 paragraph 3, filed 10/28/2022, with respect to objections to the specification and title have been fully considered and are persuasive.  The objections of the specification and title has been withdrawn. 

Applicant’s arguments, see page 6 paragraph 2, filed 10/28/2022, with respect to interpretation of claims 1-4 under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The interpretation of claims 1-4 under 35 U.S.C. 112(f) has been withdrawn. 

Applicant’s arguments, see page 6 paragraph 3, filed 10/28/2022, with respect to rejection of claim 3 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 3 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant's arguments, see page 7 paragraph 1, filed 10/28/2022, with respect to rejection of claims 1-5 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant has argued that the provided combination of features is not taught by the combination of Jalluri et al. (US20190346822, hereinafter Jalluri) in view of Van Camp (US20170053528, hereinafter Van Camp) because the expiration of the suppression time of Van Camp does not necessarily correspond to the time when the diagnostic function is next run at the predetermined timing.  
Jalluri teaches that diagnostic functions for determining deterioration of components in an industrial machine can be executed at a predetermined timing/frequency according to multiple factors (see at least [0011], [0015], [0048-0050]), and upon execution can output an alarm condition that can halt the machine from operating (see at least [0046-0047]).  These diagnostic functions operate according to sensor feedbacks and are used to determine the health of the machine and whether it is operating normally or abnormally. 
Van Camp teaches that a suppression period or disablement input can be utilized to suppress alarms when an alarm is chattering (i.e. fluctuating around the point where the alarm is triggered, thus coming off and on with some periodicity) or when a maintenance function needs to be performed on a piece of equipment associated with an alarm that needs to be suppressed (see at least [0018]).  Van Camp further teaches that this suppression can be performed for a period of time or manually re-enabled after the alarm is disabled.
Thus by applying the known technique of offering suppression periods for alarms as taught by Van Camp with the performance of diagnostic functions at predetermined periods as taught by Jalluri, a person having ordinary skill in the art would recognize that the alarm causing the stop condition of the machine is suppressed for the period of time defined by Van Camp, yet once re-enabled, the diagnostic functions would operate as normal afterwards as taught by Jalluri according to the predetermined frequency taught by Jalluri.  Thus it is the predetermined interval of Jalluri that is able to execute upon extinction of the suppression period of Van Camp, as this feature is in line with the obvious combination of taking the known ability to program suppression periods according to a user input and applying its teachings to that of Jalluri so that the diagnostic functions performed at predetermined frequencies can be suppressed for a period of time until the next execution of the predetermined frequency.  Such a combination would be obvious to a person having ordinary skill in the art because as taught by Van Camp, it is known that sometimes components can degrade and chatter or require a maintenance routine which produces alarms, yet when that alarm becomes a nuisance (chatter) or is a known quantity (maintenance is required) a user can improve their experience by suppressing the alarms during this suppression period so they can continue to operate the machinery until the suppression period is expired.  In other words, it is Jalluri which is teaching the execution of diagnostic functions at predetermined intervals, and Van Camp which teaches suppressing alarms for given periods, thus their combination would be obvious to a person having ordinary skill in the art to execute the next diagnostic function at the predetermined interval of Jalluri once the suppression period of Van Camp is over, as this feature naturally comes about to a person having ordinary skill in the art looking at these features of Van Camp and Jalluri.  Additionally, the obvious benefit noted in the previous action of “By increasing the amount of uptime of a machine by suppressing alarms based on a user input, it would further motivate a person having ordinary skill because this presents the financial incentive of being able to continue using the alarmed machine based upon the user’s judgement” would be obviated by the combination of these references.
  As noted in MPEP 2141(III) “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Id . In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103  or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap.”.  Because Jalluri teaches that diagnostic functions can stop a machine because the health of a component is poor and are executed at predetermined intervals, and because Van Camp teaches that alarms can be suppressed for a given period of time or until a user re-enables an alarm, it logically flows from the combination of these references that when the suppression period expires or when the alarm is re-enabled, the next diagnostic function would execute at the predetermined frequency, even though the current diagnostic function that stopped the machine is suppressed.  The reasoning for why this would be obvious is because it is known that sensor chatter or part replacement can cause nuisance alarms as taught by Van Camp, thus to improve the user experience and allow continued operation of the machine, even though it is known that a particular diagnostic result is bad (because of chatter or maintenance required), the user can continue to use the machine until this suppression period is expired.  A user could know that an upcoming maintenance time or machine down time to replace the faulty part is planned or upcoming, and thus set the suppression period to expire after this time, as this is a common knowledge to one of ordinary skill in the art to improve system up time and prevent nuisance maintenance that would impact the machine’s usage.  In fact, the suppression period of Van Camp offers the unique benefit of not allowing a user to forget that an alarm is suppressed, because the alarm will automatically become active again once the period has surpassed.
Applicant has argued that this combination is improper because “[page 8] Applicant respectfully asserts that the end of the suppression time of Van Camp does not necessarily correspond to the time when the diagnostic function is executed next because it appears that the operator can arbitrarily and independently set the suppression timeout value 412 of Van Camp”.  However, this feature is seemingly in line to the claimed invalidation period of claim 2 that invalidates execution of the diagnostic function for a period of time, and thus suppresses the alarm during the set invalidation period.  Applicant has stated in their specification that “[page 21] The invalidation period setting unit 124 sets the invalidation period for invalidating the diagnostic function based on the input of the invalidation period from the outside” and “[page 24] the invalidation period setting unit 124 determines whether or not the input of the invalidation period has been received. In a case where the invalidation period has been inputted (Step S21: YES), the invalidation period setting unit 124 sets the input period as the invalidation period (Step S22). On the other hand, in a case where the invalidation period has not been inputted (Step S21: NO), the invalidation period setting unit 124 does not set the invalidation period (Step S23). Thereafter, the process proceeds to Step S19”.  Applicant’s specification is seemingly teaching the invalidation period is input from the outside and is received from an input (presumably by a user input).  Applicant’s point about the user inputting a suppression period is not taken well, because user input of a suppression period is in line with applicant’s claimed invalidation period (i.e. input period).  Applicant is seemingly arguing that the more specific feature claimed by claim 2 somehow makes the broader version of claim 1 non-obvious, even though a similar feature is taught by Van Camp and is corresponding to the applicant’s specification teaching invalidation periods.  This point is further not taken well because the predetermined period for executing the diagnostic function is not claimed as any specific period, thus for example the predetermined period could be set to every day, yet the invalidation period of claim 2 could be input by a user as an entire week, and the next execution of the diagnostic function is not at the predetermined period (i.e. tomorrow), but after the expiration of the invalidation period (i.e. next week).  
In addition, the claim language is somewhat vague as to what is actually occurring such that the broadest reasonable interpretation of the claims is somewhat beyond what the applicant intends.  For example, claim 1 states that the processor outputs a stop command based on the alarm signal, yet never explicitly says that the machine is stopped, nor what the machine is actually doing in order for it to “stop” what it was doing, merely that the processor “informs that the machine is in an alarm stop state” without actually claiming what an alarm stop state is.  Based on the broadest reasonable interpretation, it does not appear required that the machine actually stops in response to the “alarm stop state”, as the alarm stop state is mere information that informs the alarm stop state is active, which could be a mere alarm announcement (i.e. displaying information) and not an actual machine stoppage.  Furthermore, the claim states that when the processor cancels the alarm stop state, the industrial machine “operates” until the next execution of the diagnostic function.  The scope of what “operates” means is vague and unspecific.  Is the machine merely powered on?  Annunciating alarms?  Machining a workpiece? Performing some other industrial action like generating power or flowing material in a plant?  The claim is vague and unspecific, and opens the claim up to broad interpretation due to this unspecific and vague nature.  The examiner recommends using more specific language pointing out what the industrial machine is actually doing, what happens when the stop command occurs, what actions are being stopped, and what operations are being performed by the industrial machine due to the alarm stop command that are re-enabled through the cancelation operation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jalluri et al. (US20190346822, hereinafter Jalluri) in view of Van Camp (US20170053528, hereinafter Van Camp).

In regards to Claim 1, Jalluri teaches “A control apparatus for controlling an industrial machine, comprising a processor, the processor configured to: execute a diagnostic function for diagnosing deterioration of each component of the industrial machine and output an alarm signal in response to deterioration equal to or more than a predetermined level in each component, the diagnostic function being repeatedly executed at predetermined timing” ([0042] The system operation controller 124 may be a computing device having, for example, a processor, a memory, and one or more user interfaces 126 operable by an operator to input commands (e.g., a monitor 126A, and keyboard 126B); [0043] To monitor the performance of the machine 104, the machining tool 100 may include one or more sensors 126, such as temperature sensors and/or accelerometers, provided along the machine 104. The sensors 126 are communicably coupled to the system operation controller 124 via wireless and/or a wired communication link to output data of measured parameter (e.g., temperature, acceleration, vibration). Using the data from the machine controller 122 and the sensors 126, the system operation controller 124 is configured to construct time-lapse chart that maps the operation of the machine 104 with the performance data from the sensors 126. This can further be used to detect abnormal activities or track the general health of the machining tool 100; [0046] The diagnostic module 208 is configured to analyze data from the sensors and the machine controller 122 to determine whether the machining tool 100 is operating within one or more predefined parameters. (i.e., whether the machining tool 100 is operating normally or abnormally.) For example, one such diagnostic test may include determining whether a spindle runout condition is present. Other diagnostics may include system checks for determining whether the system is operating normally, and if not, to issue a notification to the operation module 210. Other system checks may detect: presence of a damaged bearings, races, spacers; misalignment condition; unbalance of bearing components or entire spindle system; crash event caused by looseness of the mounting of the spindle; and/or preload issues; [0011] the method further includes determining and storing, by the control system, a subsequent test time for performing the maintenance health routine based on the parameters and the operation history defined by the machine health record. The determining whether the machine health routine is to be performed further includes comparing the subsequent test time provided in the machine health record with an internal clock of the control system, and determining the machine health record is to be performed in response to the subsequent test time being within a predefined time period....the parameters include at least one of a test frequency of the machine health routine, and an operation period of the test frequency level) “output a stop command to the industrial machine based on the alarm signal and informs that the industrial machine is in an alarm stop state” ([0047] if the diagnostic module 208 issues a notification, the operation module 210 is configured to halt the operation taking place and output a notification to the operator via the user interface 126) “...and operates the industrial machine until a next execution of the diagnostic function that is executed at the predetermined timing” ([0049] The test frequency 302 defines the frequency at which the health routine is to be performed, and the frequency time period 304 defines the duration for the set frequency. In one form, the test frequency 302 is selected from two or more frequencies that are selected based on predefined conditions. For example, f after receiving a new component (e.g., spindle, motor, slider, etc.), the test frequency is set to a first frequency (e.g., every week), and the time period for the first frequency is defined as a portion of a recommended run cycle of the component (e.g., 10% of 20,000 cycles). In lieu of a cycle based time period, a set time based duration may be used, such as one month, or 2 weeks.).
Jalluri fails to teach “receive cancellation operation for cancelling the alarm stop state; wherein the processor cancels the alarm stop state brought on by the diagnostic function based on the cancellation operation, and operates the industrial machine until a next execution of the diagnostic function that is executed at the predetermined timing”.
Van Camp teaches “receive cancellation operation for cancelling the alarm stop state; wherein the processor cancels the alarm stop state brought on by the diagnostic function based on the cancellation operation, and operates the industrial machine until a next execution of the diagnostic function that is executed at the predetermined timing” ([0018] the operator and/or the process control logic can suppress process control alarms during runtime by shelving (e.g., temporality disabling for a period of time) the process control alarms or placing the process control alarms out of service (e.g., disabling the process control alarm until it is re-enabled). For example, the operator and/or the process control logic may shelve a chattering process control alarm. As another example, the operator and/or the process control logic may take a process control alarm out of service while a corresponding portion of the process control system is under maintenance).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the control apparatus for an industrial CNC machine that performs periodic diagnostics on deterioration of components of the machine according to a predetermined period and which can cause a machine to stop its operation when a deterioration has reached a particular threshold as taught by Jalluri, with the ability to suppress and disable alarms for a set amount of time so that alarms and the conditions they cause are temporarily halted so that a machine can continue to function as taught by Van Camp because it would inherit the stated benefit of allowing an operator to deal with alarms nuisance alarms caused by chatter ([0018], [0032]) and further allows a user to continue using a device even when it is an alarmed state, without having to worry about that particular alarm causing subsequent shutdowns.  By increasing the amount of uptime of a machine by suppressing alarms based on a user input, it would further motivate a person having ordinary skill because this presents the financial incentive of being able to continue using the alarmed machine based upon the user’s judgement.   By combining these elements, it can be considered taking the known machining device that performs health diagnostics at predetermined timing to determine a deterioration of a component and which is capable of stopping the machine when a health determination returns a fault condition, and improving it by implementing the user interface that allows a user to suppress/disable individual alarm conditions for set amounts of time in a known way to achieve the predictable result of a machining device that performs health diagnostics at a predetermined time interval and stops a machine when a deterioration of a component is determined, and which allows an operator to suppress that particular alarm so that the device can continue operating until the next health diagnostic routine is performed at the predetermined timing.

In regards to Claim 2, Jalluri and Van Camp teach the control apparatus for controlling a machine as incorporated by claim 1 above.  Van Camp further teaches “The control apparatus according to claim 1, wherein the processor sets an invalidation period for invalidating execution of the diagnostic function; and after the cancellation operation, invalidates the diagnostic function during the set invalidation period” ([0018] the operator and/or the process control logic can suppress process control alarms during runtime by shelving (e.g., temporality disabling for a period of time) the process control alarms or placing the process control alarms out of service (e.g., disabling the process control alarm until it is re-enabled). For example, the operator and/or the process control logic may shelve a chattering process control alarm. As another example, the operator and/or the process control logic may take a process control alarm out of service while a corresponding portion of the process control system is under maintenance; [0032] The runtime process control alarm definitions may be changed during runtime of the process control system 100. In some examples, an operator may change a value limit of a runtime process control alarm definition. For example, an operator may adjust a value limit for a process control alarm that is chattering (e.g., the alarm parameter is close to the measured parameter under normal operating conditions, causing the process control alarm to be triggered frequently). Additionally, in some examples, control logic may adjust a value limit. For example, a field device 106 may establish a baseline value of a parameter over time and set a value limit to trigger an alarm when there is a sudden spike in the value of the parameter. In some examples, an operator may suppress (e.g., disable) process control alarms by shelving (e.g. temporarily disabling for a period of time) process control alarms and/or taking process control alarms out of service (e.g., disabling until re-enabled); [0050] The example runtime records 401 include the information in the runtime process control definitions and information regarding suppression of the process control alarm. In the illustrated example, the runtime records 401 include an example process control alarm path 402, an example priority indicator 404, an example enablement flag 406, an example limit value 408, an example suppression reason 410, an example suppression timeout value 412, an example shelved suppression flag 414, and an example out-of-service suppression flag 416).

In regards to Claim 4, Jalluri and Van Camp teach the control apparatus for controlling a machine as incorporated by claim 1 above.  Jalluri further teaches “The control apparatus according to claim 1, wherein the processor acquires an operation state of each component as numerical information” ([0043] To monitor the performance of the machine 104, the machining tool 100 may include one or more sensors 126, such as temperature sensors and/or accelerometers, provided along the machine 104. The sensors 126 are communicably coupled to the system operation controller 124 via wireless and/or a wired communication link to output data of measured parameter (e.g., temperature, acceleration, vibration). Using the data from the machine controller 122 and the sensors 126, the system operation controller 124 is configured to construct time-lapse chart that maps the operation of the machine 104 with the performance data from the sensors 126. This can further be used to detect abnormal activities or track the general health of the machining tool 100; wherein when sensed conditions are data, they must be in numerical form) “acquires, for the numerical information on each component, a threshold value indicating deterioration; and determines deterioration of each component based on the numerical information and the threshold value.” ([0046] The diagnostic module 208 is configured to analyze data from the sensors and the machine controller 122 to determine whether the machining tool 100 is operating within one or more predefined parameters. (i.e., whether the machining tool 100 is operating normally or abnormally.) For example, one such diagnostic test may include determining whether a spindle runout condition is present. Other diagnostics may include system checks for determining whether the system is operating normally, and if not, to issue a notification to the operation module 210. Other system checks may detect: presence of a damaged bearings, races, spacers; misalignment condition; unbalance of bearing components or entire spindle system; crash event caused by looseness of the mounting of the spindle; and/or preload issues).

In regards to Claim 5, Jalluri teaches “A non-transitory program recording medium causing a computer to function as a control apparatus having an automatic diagnostic function for an industrial machine, wherein the program causes a computer to function as a deterioration diagnostic unit that executes a diagnostic function, which is repeatedly executed at predetermined timing, for diagnosing deterioration of each component of the industrial machine and outputs an alarm signal in response to deterioration equal to or more than a predetermined level in each component” ([0042] The system operation controller 124 may be a computing device having, for example, a processor, a memory, and one or more user interfaces 126 operable by an operator to input commands (e.g., a monitor 126A, and keyboard 126B); [0043] To monitor the performance of the machine 104, the machining tool 100 may include one or more sensors 126, such as temperature sensors and/or accelerometers, provided along the machine 104. The sensors 126 are communicably coupled to the system operation controller 124 via wireless and/or a wired communication link to output data of measured parameter (e.g., temperature, acceleration, vibration). Using the data from the machine controller 122 and the sensors 126, the system operation controller 124 is configured to construct time-lapse chart that maps the operation of the machine 104 with the performance data from the sensors 126. This can further be used to detect abnormal activities or track the general health of the machining tool 100; [0046] The diagnostic module 208 is configured to analyze data from the sensors and the machine controller 122 to determine whether the machining tool 100 is operating within one or more predefined parameters. (i.e., whether the machining tool 100 is operating normally or abnormally.) For example, one such diagnostic test may include determining whether a spindle runout condition is present. Other diagnostics may include system checks for determining whether the system is operating normally, and if not, to issue a notification to the operation module 210. Other system checks may detect: presence of a damaged bearings, races, spacers; misalignment condition; unbalance of bearing components or entire spindle system; crash event caused by looseness of the mounting of the spindle; and/or preload issues; [0011] the method further includes determining and storing, by the control system, a subsequent test time for performing the maintenance health routine based on the parameters and the operation history defined by the machine health record. The determining whether the machine health routine is to be performed further includes comparing the subsequent test time provided in the machine health record with an internal clock of the control system, and determining the machine health record is to be performed in response to the subsequent test time being within a predefined time period....the parameters include at least one of a test frequency of the machine health routine, and an operation period of the test frequency level) “an alarm control unit that outputs a stop command to the industrial machine based on the alarm signal and informs that the industrial machine is in an alarm stop state” ([0047] if the diagnostic module 208 issues a notification, the operation module 210 is configured to halt the operation taking place and output a notification to the operator via the user interface 126) “...and operates the industrial machine until a next execution of the diagnostic function that is executed at the predetermined timing” ([0049] The test frequency 302 defines the frequency at which the health routine is to be performed, and the frequency time period 304 defines the duration for the set frequency. In one form, the test frequency 302 is selected from two or more frequencies that are selected based on predefined conditions. For example, f after receiving a new component (e.g., spindle, motor, slider, etc.), the test frequency is set to a first frequency (e.g., every week), and the time period for the first frequency is defined as a portion of a recommended run cycle of the component (e.g., 10% of 20,000 cycles). In lieu of a cycle based time period, a set time based duration may be used, such as one month, or 2 weeks.).

Jalluri fails to teach “and a cancellation execution unit that executes cancellation based on cancellation operation for cancelling the alarm stop state, and the deterioration diagnostic unit cancels the alarm stop state brought on by the diagnostic function based on the cancellation operation, and operates the industrial machine until a next execution of the diagnostic function that is executed at the predetermined timing”.
Van Camp teaches “and a cancellation execution unit that executes cancellation based on cancellation operation for cancelling the alarm stop state, and the deterioration diagnostic unit cancels the alarm stop state brought on by the diagnostic function based on the cancellation operation, and operates the industrial machine until a next execution of the diagnostic function that is executed at the predetermined timing” (([0018] the operator and/or the process control logic can suppress process control alarms during runtime by shelving (e.g., temporality disabling for a period of time) the process control alarms or placing the process control alarms out of service (e.g., disabling the process control alarm until it is re-enabled). For example, the operator and/or the process control logic may shelve a chattering process control alarm. As another example, the operator and/or the process control logic may take a process control alarm out of service while a corresponding portion of the process control system is under maintenance).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the control apparatus for an industrial CNC machine that performs periodic diagnostics on deterioration of components of the machine according to a predetermined period and which can cause a machine to stop its operation when a deterioration has reached a particular threshold as taught by Jalluri, with the ability to suppress and disable alarms for a set amount of time so that alarms and the conditions they cause are temporarily halted so that a machine can continue to function as taught by Van Camp because it would inherit the stated benefit of allowing an operator to deal with alarms nuisance alarms caused by chatter ([0018], [0032]) and further allows a user to continue using a device even when it is an alarmed state, without having to worry about that particular alarm causing subsequent shutdowns.  By increasing the amount of uptime of a machine by suppressing alarms based on a user input, it would further motivate a person having ordinary skill because this presents the financial incentive of being able to continue using the alarmed machine based upon the user’s judgement.   By combining these elements, it can be considered taking the known machining device that performs health diagnostics at predetermined timing to determine a deterioration of a component and which is capable of stopping the machine when a health determination returns a fault condition, and improving it by implementing the user interface that allows a user to suppress/disable individual alarm conditions for set amounts of time in a known way to achieve the predictable result of a machining device that performs health diagnostics at a predetermined time interval and stops a machine when a deterioration of a component is determined, and which allows an operator to suppress that particular alarm so that the device can continue operating until the next health diagnostic routine is performed at the predetermined timing.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jalluri and Van Camp as applied to claim 1 above, and further in view of Das et al. (US20130268241, hereinafter Das).

In regards to Claim 3, Jalluri and Van Camp teach the control apparatus for controlling a machine as incorporated by claim 1 above.
Jalluri and Van Camp fail to teach “The control apparatus according to claim 1, wherein the processor executes the diagnostic function each time the industrial machine is powered on”.
Das teaches “The control apparatus according to claim 1, wherein the processor executes the diagnostic function each time the industrial machine is powered on” ([0084] As discussed previously, in some embodiments the diagnostic engine 28.sub.DIAG executes, or otherwise processes, as an independent service. Thus, for example, when the HMD 12 initially powers up, the HMD 12 may initialize the diagnostic engine 28.sub.DIAG; [0036] HM module 26 comprises a diagnostic module, such as a condition-based maintenance (CBM) module, capable of providing diagnostic analysis results that identify a current condition of one or more components 16 of the machine 14).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the machine that executes a machine component health diagnostic function that shuts down and alarms when a component health is below a threshold value based on a predetermined period of time as taught by Jalluri, with the use of a diagnostic test for assess the health of a machine that executes when a machine is initially powered on as taught by Das because it would inherit the benefits stated by Das, namely “[0003] Maintaining machinery can be expensive and logistically challenging. Often, complex machines with many different interrelated components, such as vehicles, are maintained based on a maintenance schedule that is time-based, or are reactively maintained in response to actual failures of the machines. Because time-based maintenance typically does not take into consideration the conditions under which the machine is operating, maintenance may be performed prior to or subsequent to an actual need for maintenance. In the context of a relatively large fleet of machines, replacing parts that do not need replacement can be expensive and unnecessarily removes the machine from operation during the unnecessary maintenance. Collectively, such time-based maintenance can make it difficult or impossible to optimize mission availability of a fleet of machines” and “[0005] The intervals between periods of analysis may result in maintenance issues being undiagnosed in a timely manner. Where timely diagnostics and prognostics of the complex machine can be the difference between a safe and an unsafe operation”.  Furthermore, both Das and Jalluri are in the same field of use of assessing the health of a machine using a health diagnostic routine, thus the combination is made more obvious because the improvements inherited by their respective features are related.  In addition, by adding the ability to run a health diagnostic routine whenever a machine is powered on, when a case where a fault causes a machine to shut down and require reboot, it would then automatically implement the health diagnostic routine rather than waiting for the next scheduled, thus improving the reliability and ability of the device to determine issues relating to machine component health.   By combining these elements, it can be considered taking the known machining device that performs health diagnostics to determine a deterioration of a component and which is capable of stopping the machine when a health determination returns a fault condition, and improving it by implementing the known ability to run the health diagnostic routine whenever the machine is powered up, to achieve the predictable result of a machining device that performs health diagnostics whenever a machine is powered on to determine a deterioration of a component and which is capable of stopping the machine when a health determination returns a fault condition.  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jalluri and Van Camp as applied to claim 1 above, and further in view of Orton et al. (US 20060073822, hereinafter Orton).

In regards to Claim 6, Jalluri and Van Camp teach the control apparatus for controlling a machine as incorporated by claim 1 above.
Jalluri and Van Camp fail to teach “The control apparatus according to claim 1, wherein the processor cancels the alarm stop state when it is identified that the received cancellation operation matches a preset cancellation code”. 
Orton teaches “wherein the processor cancels the alarm stop state when it is identified that the received cancellation operation matches a preset cancellation code” (Fig. 4 and [0004] In some instances, it may be desirable to suppress alarms. For example, during testing when signaling links are repeatedly taken in and out of service, it may be desirable to inhibit alarms because the cause of the alarm is known and not due to a failure; [0007] the invention includes a method for time-based setting and removal of alarm inhibits. As used herein, the term "alarm inhibit" refers to an entry in an alarm data structure that causes an OA&M module to inhibit generation of an alarm. In one implementation, the method includes providing a command that allows a user to specify an alarm inhibit duration. In response to receiving the command from the user, the alarm is inhibited for the specified duration. In response to expiration of the duration, the alarm inhibit is automatically removed without intervention from the user; [0021] OA&M module 304 also includes an alarm manager 312 that controls the forwarding of alarms to external devices based on data stored in alarm tables 314. For example, when a device, such as one of the link interface modules 300 generates an alarm, the alarm generator associated with the link interface module sends a message to alarm manager 312. Alarm manager 312 examines alarm tables 314 to see whether the alarm has been inhibited. If the alarm has been inhibited, alarm manager 312 preferably does not generate an external alarm. If the alarm has not been inhibited, alarm manager 312 sends the alarm to operator terminal 308 and network operations center 310; [0022] In the illustrated example, the devices for which alarms can be inhibited includes cards, signaling links, link sets, clocks, LSMS connections, routes, sockets, TCP/IP connections, SCTP associations, or any other suitable device or entity for which an alarm may be generated).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that suppresses alarms for a period of time based on a user input as taught by Van Camp, with the use of an alarm suppression/inhibition user input that allows a user to specify which specific alarm (preset cancelation code) is to be suppressed/inhibited for that period of time as taught by Orton, because by offering a user the ability to pick and choose specific alarms for suppression/inhibition, it would offer a user an improved experience by being able to suppress/inhibit only those alarms which are causing a nuisance in the form of chatter or planned maintenance replacement, while leaving other alarm diagnostic functions to be executed as normal.  In addition, as noted by Orton, when it is known ahead of time that an alarm will trigger due to system maintenance it would be beneficial for a user to supply the alarm inhibition information including the specific alarm information, because it would prevent nuisance alarms from being generated and shutting down the machine when it is being tested.  Furthermore, the examiner considers alarm suppression and alarm inhibition to be the same concept; both offer preventing the effects of an alarm condition thus they are functionally equivalent.  Because suppression and inhibition are the same, it can be considered that Van Camp and Orton are in the same field of use, as both deal with inhibiting/suppressing alarms and the effects those alarms cause.  By combining these elements, it can be considered taking the known feature of being able to identify specific alarms for suppression/inhibition via a user input code that matches a specific alarm, and applying it to the known system that performs diagnostic functions at predetermined intervals and stops a machine in response to that diagnostic function for a suppression period, yet continues operation of the machine when a suppression period is input until the next diagnostic function is run to achieve the predictable result of a system that performs diagnostic functions at predetermined intervals and stops a machine in response to that diagnostic function for a suppression period, yet continues operation of the machine when a suppression period is input until the next diagnostic function is run for a specific alarm identified and input by a user.

In regards to Claim 7, Jalluri and Van Camp teach the non-transitory program recording medium for controlling a machine as incorporated by claim 5 above.
Jalluri and Van Camp fail to teach “The non-transitory program recording medium according to claim 5, wherein the deterioration diagnostic unit cancels the alarm stop state when it is identified that the received cancellation operation matches a preset cancellation code”. 
Orton teaches “The non-transitory program recording medium according to claim 5, wherein the deterioration diagnostic unit cancels the alarm stop state when it is identified that the received cancellation operation matches a preset cancellation code” (Fig. 4 and [0004] In some instances, it may be desirable to suppress alarms. For example, during testing when signaling links are repeatedly taken in and out of service, it may be desirable to inhibit alarms because the cause of the alarm is known and not due to a failure; [0007] the invention includes a method for time-based setting and removal of alarm inhibits. As used herein, the term "alarm inhibit" refers to an entry in an alarm data structure that causes an OA&M module to inhibit generation of an alarm. In one implementation, the method includes providing a command that allows a user to specify an alarm inhibit duration. In response to receiving the command from the user, the alarm is inhibited for the specified duration. In response to expiration of the duration, the alarm inhibit is automatically removed without intervention from the user; [0021] OA&M module 304 also includes an alarm manager 312 that controls the forwarding of alarms to external devices based on data stored in alarm tables 314. For example, when a device, such as one of the link interface modules 300 generates an alarm, the alarm generator associated with the link interface module sends a message to alarm manager 312. Alarm manager 312 examines alarm tables 314 to see whether the alarm has been inhibited. If the alarm has been inhibited, alarm manager 312 preferably does not generate an external alarm. If the alarm has not been inhibited, alarm manager 312 sends the alarm to operator terminal 308 and network operations center 310; [0022] In the illustrated example, the devices for which alarms can be inhibited includes cards, signaling links, link sets, clocks, LSMS connections, routes, sockets, TCP/IP connections, SCTP associations, or any other suitable device or entity for which an alarm may be generated).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that suppresses alarms for a period of time based on a user input as taught by Van Camp, with the use of an alarm suppression/inhibition user input that allows a user to specify which specific alarm (preset cancelation code) is to be suppressed/inhibited for that period of time as taught by Orton, because by offering a user the ability to pick and choose specific alarms for suppression/inhibition, it would offer a user an improved experience by being able to suppress/inhibit only those alarms which are causing a nuisance in the form of chatter or planned maintenance replacement, while leaving other alarm diagnostic functions to be executed as normal.  In addition, as noted by Orton, when it is known ahead of time that an alarm will trigger due to system maintenance it would be beneficial for a user to supply the alarm inhibition information including the specific alarm information, because it would prevent nuisance alarms from being generated and shutting down the machine when it is being tested.  Furthermore, the examiner considers alarm suppression and alarm inhibition to be the same concept; both offer preventing the effects of an alarm condition thus they are functionally equivalent.  Because suppression and inhibition are the same, it can be considered that Van Camp and Orton are in the same field of use, as both deal with inhibiting/suppressing alarms and the effects those alarms cause.  By combining these elements, it can be considered taking the known feature of being able to identify specific alarms for suppression/inhibition via a user input code that matches a specific alarm, and applying it to the known system that performs diagnostic functions at predetermined intervals and stops a machine in response to that diagnostic function for a suppression period, yet continues operation of the machine when a suppression period is input until the next diagnostic function is run to achieve the predictable result of a system that performs diagnostic functions at predetermined intervals and stops a machine in response to that diagnostic function for a suppression period, yet continues operation of the machine when a suppression period is input until the next diagnostic function is run for a specific alarm identified and input by a user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116